                                              Case 2:15-cv-02501-GMN-NJK Document 56 Filed 02/11/19 Page 1 of 3



                                         1    LIPSON NEILSON P.C.
                                              J. WILLIAM EBERT, ESQ.
                                         2    Nevada Bar No. 2697
                                              KAREN KAO, ESQ.
                                         3    Nevada Bar No. 14386
                                              9900 Covington Cross Drive, Suite 120
                                         4    Las Vegas, Nevada 89144
                                              (702) 382-1500 - Telephone
                                         5    (702) 382-1512 - Facsimile
                                              bebert@lipsonneilson.com
                                         6    kkao@lipsonneilson.com
                                         7    Attorneys for Defendant
                                              WINE RIDGE ESTATES HOMEOWNERS ASSOCIATION
                                         8

                                         9                               UNITED STATES DISTRICT COURT
                                         10                                      DISTRICT OF NEVADA
                                         11    WELLS FARGO BANK, N.A., a national           CASE NO. 2:15-cv-02501-GMN-NJK
                                               banking association;
                                         12                                                 STIPULATION   AND   ORDER   TO
&RYLQJWRQ&URVV'ULYH6XLWH

 ದID[




                                                                    Plaintiff,              EXTEND    DISPOSITIVE   MOTION
                                         13                                                 DEADLINES
      /DV9HJDV1HYDGD




                                               vs.
         /LSVRQ1HLOVRQ3&




                                         14                                                 (FIRST REQUEST)
                                               EAGLE ROCK ASSET MGMT, LLC, a DE
                                         15    LLC; LEGAL INC., LLC, a NV LLC; WINE
                                               RIDGE ESTATES HOMEOWNERS
                                         16    ASSOC, a NV non-profit corp; HAMPTON
                                               & HAMPTON COLLECT, LLC, a NV LLC;
                                         17    BI JUN CHEN, an individual;
                                         18                         Defendants.
                                         19

                                         20           Defendants WINE RIDGE ESTATES HOMEOWNERS ASSOCIATION (“HOA”),

                                         21   BI JUN CHEN, and LEGAL INC., LLC, and Plaintiff WELLS FARGO BANK, N.A., by

                                         22   and through their respective counsel of record, hereby agree and stipulate as that the

                                         23   deadline for Defendants WINE RIDGE ESTATES HOMEOWNERS ASSOCIATION, BI

                                         24   JUN CHEN, and LEGAL INC., LLC to file their respective Motions for Summary

                                         25   Judgment shall be extended two (2) weeks from February 11, 2019, to February 25,

                                         26   2019.

                                         27           Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is

                                         28   that the Parties have entered into settlement negotiations and would like to continue

                                                                                         -1-
                                              Case 2:15-cv-02501-GMN-NJK Document 56 Filed 02/11/19 Page 2 of 3



                                         1    those discussions without incurring the additional costs of preparing and filing

                                         2    dispositive motions against each other. If a resolution is not reached prior to the

                                         3    extended dispositive motion deadline, then the Parties shall proceed with dispositive

                                         4    motion practice. This is the Parties’ first request for an extension, and is made in good

                                         5    faith and not for purpose of delay.

                                         6

                                         7    DATED this 11th day of February, 2019.         DATED this 11th day of February, 2019.

                                         8    LIPSON NEILSON P.C.                            SNELL & WILMER, L.L.P.

                                         9    By: _/s/ Karen Kao ______________              By:__/s/ Wayne Klomp _____________
                                                  J. WILLIAM EBERT, ESQ.                        JOHN DELIKANAKIS, ESQ.
                                         10       Nevada Bar No. 2697                           Nevada Bar No. 5928
                                                  KAREN KAO, ESQ.                               WAYNE KLOMP, ESQ.
                                         11       Nevada Bar No. 14386                           Nevada Bar No. 10109
                                                  9900 Covington Cross Drive                    3883 Howard Hughes Pkwy., Ste. 1100
                                         12       Suite 120                                     Las Vegas, Nevada 89169-5958
                                                  Las Vegas, Nevada 89144                       (702) 784-5200 - Telephone
&RYLQJWRQ&URVV'ULYH6XLWH

 ದID[




                                         13       (702) 382-1500 - Telephone                    (702) 784-5252 – Facsimile
      /DV9HJDV1HYDGD




                                                  (702) 382-1512 - Facsimile                    jwillis@swlaw.com
         /LSVRQ1HLOVRQ3&




                                         14       bebert@lipsonneilson.com                      wklomp@swlaw.com
                                                  kkao@lipsonneilson.com
                                         15                                                      Attorneys for Plaintiff
                                                     Attorneys for Defendant Wine Ridge          Wells Fargo Bank, N.A.
                                         16          Estates Homeowners Association
                                              DATED this 11th day of February, 2019.
                                         17

                                         18   HONG & HONG

                                         19   By: /s/ Joseph Y. Hong ____________
                                                 JOSEPH Y. HONG, ESQ.
                                         20      Nevada Bar No. 5995
                                                 10781 W. Twain Ave.
                                         21
                                                 Las Vegas, Nevada 89135
                                         22      (702) 870-1777 - Telephone
                                                 (702) 870-0500 – Facsimile
                                         23      Yosuphonglaw@gmail.com
                                         24         Attorneys for Defendants Bi Jun Chen
                                                    and Legal Inc., LLC
                                         25

                                         26   \\\
                                         27   \\\
                                         28
                                              \\\

                                                                                           -2-
                                              Case 2:15-cv-02501-GMN-NJK Document 56 Filed 02/11/19 Page 3 of 3



                                         1                             Wells Fargo Bank, N.A., v. Eagle Rock Asset Mgmt, LLC, et al.
                                         2                                                        Case No. 2:15-cv-02501-GMN-NJK
                                         3       ____________________________________________________________________
                                         4                                            ORDER
                                         5
                                                    Based on the foregoing stipulation of the parties,
                                         6
                                                    IT IS SO ORDERED.
                                         7
                                                            February 12
                                                    DATED: ___________________________, 2019.
                                         8

                                         9
                                                                        _____________________________________________
                                         10                             UNITED
                                                                        United   STATES
                                                                               States    DISTRICT
                                                                                      Magistrate     MAGISTRATE JUDGE
                                                                                                 Judge
                                         11   Submitted by:
                                         12   LIPSON NEILSON P.C.
&RYLQJWRQ&URVV'ULYH6XLWH

 ದID[




                                         13   By:_/s/ Karen Kao___________
      /DV9HJDV1HYDGD




                                                 J. WILLIAM EBERT, ESQ.
         /LSVRQ1HLOVRQ3&




                                         14      Nevada Bar No. 2697
                                                 KAREN KAO, ESQ.
                                         15
                                                 Nevada Bar No. 14386
                                         16      9900 Covington Cross Drive, Suite 120
                                                 Las Vegas, Nevada 89144
                                         17      (702) 382-1500 - Telephone
                                                 (702) 382-1512 - Facsimile
                                         18      bebert@lipsonneilson.com
                                                 kkao@lipsonneilson.com
                                         19      Attorneys for Defendant WINE RIDGE ESTATES
                                                 HOMEOWNERS ASSOCIATION
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                        -3-
